TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00385-CV



                                 Calvin E. Conway, Appellant

                                                v.

                                  Judith B. Conway, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
       NO. 01-1854-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                            M EM O R A N D U M O P I N I O N


               Appellant Calvin E. Conway, appearing pro se, has filed a letter with this Court

stating, “I respectfully withdraw my appeal effective the above date.” We will construe the

appellant’s letter as a motion to dismiss his appeal. Accordingly, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Diane Henson, Justice

Before Chief Justices Patterson, Puryear and Henson

Dismissed on Appellant’s Motion

Filed: May 2, 2008